DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6, 13, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (PGPUB 20190348130), hereinafter as Reuter, in view of Takada et al. (PGPUB 20180277228), hereinafter as Takada.
Regarding claim 1, Reuter teaches a memory system comprising: 
a memory array comprising non-volatile memory cells (Fig 2, memory 202); 
a memory controller (Fig 2, control 205) comprising one or more hardware processors, the memory controller configured to perform operations comprising: 
during a period when the memory controller is idle (Fig 7, and [0037] background health checker): 
applying a first read voltage to a first page([0066] upper…lower pages) of the memory array (Fig 7, step 708); 
determining a number of bits read in the first page as a result of the application of the first read voltage ([0053] based on BER); and 
estimating a charge loss of a second page based upon the number of bits ([0046] cause the charge on the floating gates of the cells to decrease); 
at a later time when the memory controller is not idle: receiving a read command to read the second page of the memory array ([0021] channel 110 include read request); 
determining whether a charge loss compensation is to be applied for the read command (Fig 7, Step 710); 
responsive to determining that the charge loss compensation is to be applied to the read command, setting a read parameter based upon the estimated charge loss of the second page (Fig 7, Step 710); and 
reading the second page using the read parameter and a second read voltage (Fig 7, step 710), the second read voltage different than a reference read level voltage ([0063] offset to the default read voltage).
But does not expressly teach calibration read and normal read is in different time,
Takada teaches calibration read and normal read is in different time (Fig 7).
Since Takada and Reuter are both from the same field of semiconductor memory device, the purpose disclosed by Takada would have been recognized in the pertinent art of Reuter. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to applying calibration read as in Takada into the device of Reuter for the purpose of managing memory device operation. 
Regarding claim 2, Takada teaches the read parameter comprises one or more of a Vpass voltage or a read-retry parameter (Fig 7, read retry).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 3, Takada teaches determining a classification for data in a block in which the first page is ([0066]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Reuter teaches applying the first read voltage to the first page of the memory array, determining the number of bits read in the first page as a result of the application of the first read voltage ([0067] BER); and 
estimating a charge loss of the second page based upon the number of bits are performed periodically according to a defined periodicity ([0038]).
Regarding claim 7, Reuter teaches the operations of estimating a charge loss of the second page based upon the number of bits comprises setting the charge loss of the second page to a charge loss of the first page based upon the first page and the second page being in a same block (Fig 9B).
Regarding claim 8, Reuter teaches a method performed by a memory controller of a memory system, the method comprising: 
during a period when the memory controller is idle (Fig 7, and [0037] background health checker): 
applying a first read voltage to a first page of a memory array of the memory system ([0066]); 
determining a number of bits read in the first page as a result of the application of the first read voltage ([0053]); and 
estimating a charge loss of a second page based upon the number of bits ([0046]); 
at a later time when the memory controller is not idle: 
receiving a read command to read the second page of the memory array ([0021]); 
determining whether a charge loss compensation is to be applied for the read command (Fig 7); 
responsive to determining that the charge loss compensation is to be applied to the read command, setting a read parameter based upon the estimated charge loss of the second page (Fig 7); and 
reading the second page using the read parameter and a second read voltage, the second read voltage different than a reference read level voltage (Fig 7, [0063]).
But does not expressly teach calibration read and normal read is in different time,
Takada teaches calibration read and normal read is in different time (Fig 7).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 9/16, argument used in rejection of claim 2 applies.
Regarding claim 10/17, argument used in rejection of claim 3 applies.
Regarding claim 12/19, argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 7 applies.
Regarding claim 15, argument used in rejection of claim 1 applies.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5, 7-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 11081189. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 4, 11 and/or 18 are only rejected based on DP.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827